Dodge, J.
Sec. 1199, Stats. 1898, prescribing tbe elements’ of a complaint in sncb an action as tbis, concludes with tbe following:
“And if sucb plaintiff bave more than one sucb déed upon any parcel of land mentioned in sncb complaint, upon wbicb be might bring sucb action, be shall set forth in sucb complaint a copy of each sucb deed, but as a separate cause of' action.”
Tbis statute seems not only to permit but to require that all tax deeds held by tbe same owner upon any land in wbicb be seeks to bar original owners shall be included in bis complaint and made separate causes of action. Tbis, doubtless, to tbe end that tbe court may bave before it in tbe one litigation all tax-title rights which be claims against tbe specified, land, so as to avoid tbe necessity of several lawsuits to accomplish tbe same ultimate result, namely, tbe establishment of' good title in plaintiff against all former owners and their assigns. • It is obvious that, when several parcels of land are included in one deed, they may, and in ordinary cases will, be' owned by different persons, all of whom are manifestly authorized to be joined as parties defendant, although they may not all be interested alike in tbe relief demanded. Tbe addition as a separate cause of action of tbe so-called foreclosure of another tax deed against any one of sucb parcels of land: involves no additional parties, for all tbe owners of sucb parcel are necessarily made defendants in tbe first instance. Hence, to accomplish a very legitimate purpose, tbe legislature has authorized, in tbe case of perfecting tax titles by these proceedings to bar former owners, an exception to tbe requirement of sec. 2641, Stats. 1898, that each of several causes of action, in order to be united, must affect all tbe parties to tbe action. We bave noticed tbe statement of the revisers of 1878 that sec. 1199, R. S. 1878, wherein.tbe above-quoted clause appears for tbe first time, is only a rewriting, *142■of tbe pre-existing statute law. Sucb statement cannot, however, refute tbe fact tbat tbe provision in question was absolutely new and bad nothing in former statutes as a prototype or equivalent. Tbe words enacted by tbe legislature are too ■clear and unambiguous to be open to construction or to per(mit their nullification by reference even to the revisers’ notes. Appellant relies upon Turner v. Duchman, 23 Wis. 500; but tbat case was decided before tbe above-quoted clause was -added to sec. 1199, Stats. 1898, and therefore before there was any exception to tbe requirement of sec. 2647, Stats. 1898, tbat each cause of action must affect all tbe parties. 'The rule of tbat case has been changed by tbe adoption of sec. 1199, R. S. 1878. Tbe present complaint is authorized by .such change, and tbe demurrer was properly overruled.
By the Court. — -Order affirmed.